Cranch, C. J.,
delivered the opinion of the Court, as follows,
(Thruston, J. absent, but concurring,)
The Court, in this case, is of opinion that the designation of the lot on the plat “ for the Lutheran Church,” is too vague an appointment to be carried into effect, in a court of equity, upon general principles-; and that it is not aided by the statute of 43 Eliz. c. 4,-which has been decided by the Court of Appeals in Maryland, in June term, 1822, not to be in force in that State. Dashield v. The Attorney-General, 5 Harris & Johnson, 392. See also the case of the Baptist Association v. Hart's Executors, 4 Wheat. Appendix, note l. p. 3.
The Court, therefore, cannot decree a conveyance of that lot to the trustees of the German Lutheran Church. -But as they have been in possession of the lot for many years, (probably nearly fifty years,) and have used it as a church lot and burying-ground ; and as the donor, Charles Beatty, and his son and heir at law, Charles A. Beatty, have declared that the lot belongs to the Lutheran Church, and that they were always ready to convey the same for the use of that church, the Court thinks that the defendant cannot now conscientiously turn the complainants out of possession, and will therefore decree a perpetual injunction.-
Affirmed by the Supreme Court, 2 Peters, 566.